Name: Commission Regulation (EC) No 1460/1999 of 2 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities 3. 7. 1999L 168/6 COMMISSION REGULATION (EC) No 1460/1999 of 2 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 3 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities3. 7. 1999 L 168/7 ANNEX to the Commission Regulation of 2 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 064 60,7 999 60,7 0707 00 05 052 67,8 628 130,8 999 99,3 0709 90 70 052 58,2 999 58,2 0805 30 10 382 56,2 388 52,0 528 55,3 999 54,5 0808 10 20, 0808 10 50, 0808 10 90 388 76,9 400 78,0 508 79,2 512 79,9 524 54,7 528 57,3 804 101,6 999 75,4 0808 20 50 388 100,6 512 76,5 528 59,8 999 79,0 0809 10 00 052 131,4 999 131,4 0809 20 95 052 227,4 064 138,7 066 120,3 400 177,1 999 165,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22.11.1997, p. 19). Code 999' stands for of other origin'.